Citation Nr: 0946388	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  09-02 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for arterial occlusive disease 
(claimed as residuals of cold injury to the feet in service).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1950 to April 1953.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a January 2008 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran's claims file 
is now in the jurisdiction of the Oakland, California RO.  
This case was before the Board in May 2009 when it was 
remanded for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2009).  

The matter of entitlement to service connection for residuals 
of cold injury to the feet based on de novo review is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.  


FINDINGS OF FACT

1.  An unappealed December 2004 rating decision denied 
service connection for residuals of cold injury to the feet 
essentially on the basis that no disability identified as a 
residual of a cold injury in service was shown.  

2.  Evidence received since the December 2004 rating decision 
includes a November 2005 private treatment report indicating 
that the Veteran has a circulatory disability of the lower 
extremities that in part is secondary to frostbite; this 
evidence relates to the unestablished fact necessary to 
substantiate the claim of service connection for residuals of 
cold injury to the feet, and raises a reasonable possibility 
of substantiating the claim.  




CONCLUSION OF LAW

Evidence received since the December 2004 rating decision is 
new and material and the claim of service connection for 
residuals of cold injury to the feet may be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, inasmuch as this 
decision grants in full the portion of the claim being 
addressed, there is no reason to belabor the impact of the 
VCAA on this matter.  

Criteria, Evidence and Analysis

Initially, it is noteworthy that a December 2005 rating 
decision granted the Veteran service connection for 
onychomycosis of all toenails on the basis that such 
disability was related to tinea pedis in service; it was 
noted that service connection for the onychomycosis was 
sought on the basis that such was a residual of frostbite in 
service.  The Veteran later explained that he had not claimed 
that onychomycosis was a residual of frostbite, but was 
seeking service connection for arterial occlusive disease as 
a residual of frostbite, and that is the subject of this 
appeal.

The Board notes that all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.  

New and Material Evidence to Reopen

An unappealed December 2004 rating decision denied the 
Veteran service connection for residuals of cold injury to 
the feet essentially based on findings that a cold injury in 
service was not shown, and that the only disability shown 
which could be considered consistent with a cold injury was 
onychomycosis of the toes, which became manifest many years 
after, and was unrelated to, the Veteran's service.  That 
decision is final.  38 U.S.C.A. § 7105.  

Generally, a claim that is disallowed, and is not appealed, 
is final, and such claim may not be reopened and allowed 
based on the same factual basis.  38 U.S.C.A. § 7105(c).  
However, if new and material evidence is received with 
respect to a claim that has been disallowed, that claim may 
be reopened, and the former disposition of the claim may be 
reviewed.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  "New" 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-
80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

As the December 2004 rating decision denied service 
connection for residuals of cold injury to the feet in part 
on the basis that there was no evidence of such disability, 
for evidence to be new and material in this matter, it must 
tend to show that the Veteran has disability identified as a 
residual of cold injury.  Evidence received since the 
December 2004 rating decision includes a November 2005 report 
from Lake District Hospital indicating that the Veteran has 
"arterial occlusive disease affecting both lower 
extremities" "secondary to frostbite and smoking." Hence, 
the additional evidence received pertains to the 
unestablished fact necessary to substantiate the claim of 
service connection for residuals of cold injury to the feet, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the additional evidence received since 
the December 2004 rating decision is both new and material, 
warranting the reopening of the claim.  


ORDER

The appeal to reopen a claim of service connection for 
residuals of cold injury to the feet is granted.  


REMAND

The Veteran's complete service treatment records (STRs) are 
not associated with his claims file as they were apparently 
destroyed in a July 1973 fire at the National Personnel 
Records Center.  Consequently, VA has a well-established 
heightened duty to assist the Veteran in the development of 
the facts pertinent to his claim.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  

The Veteran alleges that his arterial occlusive disease of 
the feet is due to the cold weather he was exposed to while 
serving in Korea.  (Notably, the Veteran served in Korea 
during the winter.)  To substantiate the claim of service 
connection for arterial occlusive disease, it must be shown, 
by competent (medical) evidence, that the arterial occlusive 
disease is indeed a residual of cold injury in service.  

Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).  

The factual evidence in this case meets McLendon "low 
threshold" standard as to when a VA examination is 
necessary.  Accordingly, the case is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should arrange for the Veteran 
to be examined by a vascular specialist to 
determine the likely etiology of his 
arterial occlusive disease, and 
specifically whether it is a residual of a 
cold injury in service.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based upon examination of 
the Veteran and review of his clams file, 
the examiner should provide opinions 
responding to the following questions:  

What is the like etiology for the 
Veteran's arterial occlusive disease?  
Specifically, is it at least as likely as 
not (50 percent or better probability) 
that such disability is a residual 
of/consistent with a frostbite injury 
sustained during active service in Korea 
in the early 1950s?  The examiner must 
explain the rationale for the opinions.  

2.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


